DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, and species A2, B1 and C4, claims 1 – 5 and 11, in the reply filed on 11/1/22 is acknowledged.  
The traversal is on the ground(s) that: 
(1) neopentyl glycol is an alcohol, so species (C) reads on claims  7, 8, 10 and 11, not just claim 11. This is not found persuasive because claims 7-8 claim an alcohol modifier in general and in an amount of 5-50 mol%, claims 7 and 9 claim an acid modifier, claim 10 claims various acids and alcohols and combinations thereof, and claim 11 claims neopentyl glycol, specifically, and in amounts of 15-30mol%. Thus, different species are being claimed. Note, however, that if/when the claims are in condition for allowance, the species can be examined for rejoinder.
(2) There is no serious burden in examining in examining Groups I – IV and species A-C since the literature search would be coextensive. This is not found persuasive because not only are the searches not coextensive, it is not clear that the polyester film in each group is the same or different from one another since the films are claimed in terms of their properties. They are claimed as independent claims and wherein the film in one Group is identified by its melting point, crystallization point and enthalpy relationship, while another Group is identified by its birefringence and shrinkability in a traverse direction relationship, while another Group is measured by its tear strength, transverse and machine direction shrinkability, and there is nothing in these Groups to point to if they are the same film comprising various properties or if they are entirely different films and therefore separate inventions. Even if, arguendo, they are the same film, each property needs to be searched separately, thus causing undue burden. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 5 and 11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over ISHIMARU et al (WO 2021/188922, using US 2021/0024708 as English equivalent). 
ISHIMARU discloses (see entire document) a heat-shrinkable polyester film made with polyester that includes recycled PET bottle (abstract) [reading on the claimed PET bottle-recycled material of claims 3-4].
The film comprises terephthalic acid, ethylene glycol and neopentyl glycol (NPG) ([0040], [0105]) [as per claim 11], with an example of NPG at 30 mol% (table 1) [meeting the claimed  range of 15-30 mol% of clam 11].
The intrinsic viscosity of the bottle-recycled material is 0.70 dl/g ([0106]) [meeting the claimed range of 0.50-1.00 dL/g of claim 4].
The recycled material is present in amounts of at least 50% ([0037]) [reading on the claimed greater than 10% of claim 5].
ISHIMARU further discloses that the film has a heat shrinkability of 75% in the width direction and -6 to 14% in the machine direction, measured for 10 seconds in 90oC hot water (claim 1) [which reads on the properties of withdrawn claim 12].

ISHIMARU is silent regarding the claimed properties of claims 1 and 2, namely, the onset and end points of the crystallization and melting peaks seen via DSC scanning, the peak temperature of each, and the enthalpy relationship between melting and crystallization calculated from the peaks. 
However, since ISHIMARU discloses a substantially identical heat-shrinkable polyester film as claimed, comprising TPA, EG and 30% NPG, as claimed, including bottle-recycled PET having the claimed viscosity of 0.70 dl/g, and the film provides with the claimed 75% shrinkability, ISHIMARU’s properties are inherently the same as claimed.
“Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. And, "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); In re Best, 562 F2d 1252, 1254, 1255, 195 USPQ 430,  433 (CCPA 1977), Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). 
Alternatively, if ISHIMARU’s film were to be tested for the claimed properties, it would be expected to have the claimed properties. 
Additionally, ISHIMARU discloses that heat-shrinkability is affected by the amount of comonomers added other than TPA and EG, which affects the crystallinity and melting point of the polyester, by the amount of recycled PET added to the composition, and by the temperature and method of stretching the film ([0008], [0011]-[0024]). In light of the above, it would have been obvious to one of ordinary skill in the art to have varied, through routine experimentation, the amount of comonomer (i.e., NPG), the amount of recycled material, and the process parameters of stretching the polyester film, thus varying the film’s crystallization and melting peaks and enthalpies, in order to influence the heat-shrinkability of the film, and have thus arrived at the claimed properties with reasonable expectation of success.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/Primary Examiner, Art Unit 1765